NO. 07-05-0417-CR
                                       07-05-0418-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                      JULY 14, 2006

                          ______________________________

                         EDDIE CHARLES DAVIS, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

            FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY;

      NO. 0953136D, 0953135D; HONORABLE GEORGE GALLAGHER, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant Eddie Charles Davis appeals his convictions on two weapons offenses

and the concurrent sentences of three years’ confinement in the Institutional Division of the

Texas Department of Criminal Justice. We will affirm the trial court’s judgment and grant

counsel’s motion to withdraw in both cases.
       Appellant was indicted for the offenses of Unlawful Possession of a Firearm and

Possession of a Prohibited Weapon. He entered an open plea of guilty to both offenses.

Appellant and his counsel acknowledged he received and reviewed written admonishments

in both cases. Appellant also signed a written waiver of certain of his rights in both cases,

including a waiver of his right to a reporter’s record when his cases were heard and his

right to a pre-sentence investigation report. Appellant further signed a judicial confession

of his guilt to the offenses as alleged in the indictments. Having determined that appellant

was mentally competent, and that his actions in court were freely and voluntarily taken, the

trial court accepted appellant’s plea of guilty.


       Appellant’s counsel has filed a brief stating that she has carefully reviewed the

record in these cases and concludes there is no reversible error and that the appeals are

frivolous. See Anders v. California, 386 U.S. 738, 744-45 (1967). Counsel also has filed

a motion to withdraw in both cases and, by letter, informed appellant of his right to file a

pro se brief. Johnson v. State, 885 S.W.2d 641, 646 (Tex.App.–Waco 1994, pet. ref’d).

By letters dated March 15, 2006, this court also notified appellant of his opportunity to

submit a response to the Anders brief and motion to withdraw filed by his counsel, granting

him until April 12, 2006 to do so. This court’s letters also reminded appellant to contact his

counsel if he needed to review any part of the appellate record to prepare a response.

Appellant has not filed a brief or other response.


       We have independently examined the entire record to determine whether there are

any non-frivolous grounds which might support the appeals. See Penson v. Ohio, 488 U.S.
2
75 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found

no such grounds. After reviewing the records before us and counsel’s brief, we agree with

counsel that the appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.

2005).


         Accordingly, counsel’s motion to withdraw is granted in both cases and the trial

court’s judgment is affirmed in both cases.




                                                  James T. Campbell
                                                      Justice




Do not publish.




                                              3